Exhibit 10.4

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(US Employees)

Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in
this Stock Option Agreement (the “Option Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

Name:

Address:

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant      Exercise Price per Share  
$                                                                               
                                         Total Number of Shares Granted     
Total Exercise Price   $                                      
                                                                               
  Type of Option   Nonstatutory Stock Option Expiration Date   Tenth anniversary
of Date of Grant Vesting Schedule   Time-Based Vesting Criteria      and/or  
[Performance Objective]     

 

II. AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee named in the
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set



--------------------------------------------------------------------------------

forth in the Notice of Stock Option Grant (the “Exercise Price”), and subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail.

2. Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Option
Agreement or in the Plan, Options awarded to an Optionee shall not vest until
the Optionee (i) satisfies the performance-based vesting criteria (“Performance
Objective”), if any, applicable to such Options and (ii) continues to be
actively employed with the Company or an Eligible Subsidiary for the periods
required to satisfy the time-based vesting criteria (“Time-Based Vesting
Criteria”) applicable to such Options. The Performance Objective and Time-Based
Vesting Criteria applicable to an Option are collectively referred to as
“Vesting Conditions,” and the earliest date upon which all Vesting Conditions
are satisfied is referred to as the “Vesting Date.” The Vesting Conditions for
an Option received by an Optionee shall be established by the Compensation
Committee (the “Committee”) (or by one or more members of Company management, if
such power has been delegated in accordance with the Plan and applicable law)
and reflected in the account maintained for the Optionee by an external third
party administrator of the Option awards. Further, during any approved leave of
absence, the Committee shall have discretion to provide that the vesting of the
Options shall be frozen as of the first day of the leave and shall not resume
until and unless the Optionee returns to active employment prior to the
Expiration Date of the Options.

(b) Performance Objective. The Committee shall determine whether the Performance
Objective applicable to an Option has been met, and such determination shall be
final and conclusive. Until the Committee has made such a determination, the
Performance Objective may not be considered to have been satisfied.
Notwithstanding any determination by the Committee that the Performance
Objective has been attained with respect to particular Options, such Options
shall not be considered to have vested unless and until the Optionee has
satisfied the Time-Based Vesting Criteria applicable to such Options.

(c) Age 65. Notwithstanding the foregoing, the Time-Based Vesting Criteria
applicable to all Options held by an Optionee shall be deemed 100% satisfied
upon the Optionee’s attainment of age 65; provided that such Options shall
remain subject to any applicable Performance Objective that remains unsatisfied
as of such date.

3. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

(b) Method and Time of Exercise. This Option shall be exercisable by any method
made available from time to time by the external third party administrator of
the Option awards. An exercise may be made with respect to whole Shares only,
and not for a fraction of a Share.

 

2



--------------------------------------------------------------------------------

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.

(c) Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee also acknowledges that the U.S. federal
securities laws prohibit trading in the stock of the Company by persons who are
in possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.

4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;

(b) payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee
(i) shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or

(c) surrender of other Shares which have been owned by the Optionee for more
than six (6) months on the date of surrender, and have a Fair Market Value on
the date of surrender equal to the aggregate Exercise Price of the exercised
Shares.

5. Termination of Employment.

(a) General. In the event the Optionee’s active employment with the Company or
an Eligible Subsidiary terminates for any reason (other than death or
Retirement), all unvested Options shall be automatically forfeited by the
Optionee as of the date of termination. In the event the Optionee’s employment
with the Company or an Eligible Subsidiary terminates for any reason (other than
death, Disability, Retirement or Gross Misconduct), the Optionee shall have a
period

 

3



--------------------------------------------------------------------------------

of three (3) months, commencing with the date the Optionee is no longer actively
employed, to exercise the vested portion of any outstanding Options.

(b) Death. Upon Optionee’s death, all unexpired options shall become fully
exercisable and may be exercised for a period of twelve (12) months thereafter
by the personal representative of the Optionee’s estate or any other person to
whom the Option is transferred under a will or under the applicable laws of
descent and distribution.

(c) Disability. In the event the Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of the Optionee’s Disability, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
Optionee’s termination of employment for Disability to exercise the vested
portion of any outstanding Options.

(d) Normal Retirement. In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary at or after reaching
age 65, and as of the date of the Optionee’s Normal Retirement the Optionee
holds Options that remain subject to any Performance Objective, the Options
shall remain outstanding for up to the fifth anniversary of such date (or if
earlier, up to the Expiration Date of the Option) to determine whether such
conditions become satisfied (and if the Committee determines that the
Performance Objectives are satisfied within such period, the Options shall
remain outstanding and may be exercised up until the fifth anniversary of the
date of the Optionee’s Normal Retirement (or if earlier, up until the Expiration
Date of the Options)). In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary at or after reaching
age 65, and as of the date of the Optionee’s Normal Retirement, the Optionee
holds Options that are not subject to any unsatisfied Performance Objective, the
Options shall remain outstanding and may be exercised up until the fifth
anniversary of such date (or if earlier, up until the Expiration Date of the
Option).

(e) Early Retirement. In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary prior to age 65 and
the Committee determines that the cessation of Optionee’s employment constitutes
Early Retirement, the Optionee’s unvested Options shall remain outstanding and
shall continue to vest (as to both the Performance Objective and Time-Based
Vesting Criteria, as applicable) for a period of five (5) years following the
date of the Optionee’s Retirement.

(f) Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration.

(g) Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this Option
Agreement after termination of the Optionee’s employment with the Company or an
Eligible Subsidiary, such Options shall nevertheless expire as of the date the
Optionee violates any covenant not to compete or other post-employment covenant
that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.

 

4



--------------------------------------------------------------------------------

(h) Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options shall terminate unless provision is made for the
assumption or substitution of such Options as provided in Section 16(b) of the
Plan.

6. Non-Transferability of Option; Term of Option.

(a) Unless the Committee determines otherwise in advance in writing, this Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee. The terms of the Plan and this Option Agreement shall be
binding upon the executors, administrators, heirs and permitted successors and
assigns of the Optionee.

(b) This Option may be exercised only prior to the Expiration Date set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

7. Amendment of Option or Plan. The Plan and this Option Agreement constitute
the entire understanding of the parties with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof. Optionee
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Company’s Board may amend, modify or terminate the Plan or
any Option in any respect at any time; provided, however, that modifications to
this Option Agreement or the Plan that adversely affect the Optionee’s rights
hereunder can be made only in an express written contract signed by the Company
and the Optionee. Notwithstanding anything to the contrary in the Plan or this
Option Agreement, the Company reserves the right to revise this Option Agreement
and Optionee’s rights under outstanding Options as it deems necessary or
advisable, in its sole discretion and without the consent of the Optionee,
(1) upon a Substantial Corporate Change, (2) as required by law, or (3) to
comply with Section 409A of the Code (“Section 409A”) or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this award of Options.

8. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends; and (ii) do not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax Related Items.

 

5



--------------------------------------------------------------------------------

Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and/or the Employer, in its sole discretion, to
satisfy the obligations with regard to all Tax Related Items legally payable by
the Optionee by one or a combination of the following: (i) require the Optionee
to pay Tax-Related Items in cash with a cashier’s check or certified check;
(ii) withholding cash from the Optionee’s wages or other compensation payable to
the Optionee by the Company and/or the Employer; (iii) accepting from the
Optionee the delivery of unencumbered Shares; (iv) withholding from the proceeds
of a broker-dealer sale and remittance procedure as described in Section 4(b)
above; or (v) if permissible under local law, withholding in Shares otherwise
issuable to the Optionee, provided that the Company withholds only the amount of
Shares necessary to satisfy the minimum statutory withholding amount using the
Fair Market Value of the Shares on the date of the relevant taxable event.
Optionee shall pay to the Company or the Employer any amount of Tax Related
Items that the Company or the Employer may be required to withhold as a result
of the Optionee’s participation in the Plan or the Optionee’s purchase of Shares
that are not satisfied by any of the means previously described. For the
avoidance of doubt, in no event will the Company and/or the Employer withhold
more than the minimum amount of Tax Related Items required by law, nor shall any
Optionee have the right to require the Company and/or the Employer to withhold
more than such amount. The Company may refuse to honor the exercise and refuse
to deliver the Shares to the Optionee if the Optionee fails to comply with
Optionee’s obligations in connection with the Tax Related Items as described in
this Section.

(b) Code Section 409A. Payments made pursuant to this Plan and the Option
Agreement are intended to qualify for an exemption from or comply with
Section 409A. Notwithstanding any provision in the Option Agreement, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this Option
Agreement to ensure that all Options granted to Optionees who are United States
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A; provided, however, that the Company makes no
representations that the Plan or the Options shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Plan or any Options granted thereunder.

9. Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Option Agreement and the Plan have been satisfied,
the Optionee shall not be deemed to be a shareholder or to have any of the
rights of a shareholder with respect to any Shares.

10. No Employment Contract. Nothing in the Plan or this Option Agreement
constitutes an employment contract between the Company and the Optionee and this
Option Agreement shall not confer upon the Optionee any right to continuation of
employment with the Company or any of its Subsidiaries, nor shall this Option
Agreement interfere in any way with the Company’s or any of its Subsidiaries
right to terminate the Optionee’s employment at any time, with or without cause
(subject to any employment agreement an Optionee may otherwise have with the
Company or a Subsidiary thereof and/or applicable law).

 

6



--------------------------------------------------------------------------------

11. Board Authority. The Board and/or the Committee shall have the power to
interpret this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Option Agreement as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether any Options have vested). All interpretations
and determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Option Agreement.

12. Headings. The captions used in this Option Agreement and the Plan are
inserted for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.

13. Electronic Delivery.

(a) If the Optionee executes this Option Agreement electronically, for the
avoidance of doubt Optionee acknowledges and agrees that his or her execution of
this Option Agreement electronically (through an on-line system established and
maintained by the Company or another third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Option Agreement in paper form. Optionee acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Option
Agreement.

(b) If the Optionee executes this Option Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.

(c) If Optionee executes this Option Agreement multiple times (for example, if
the Optionee first executes this Option Agreement in electronic form and
subsequently executes the Option Agreement in paper form), the Optionee
acknowledges and agrees that (i) no matter how many versions of this Option
Agreement are executed and in whatever medium, this Option Agreement only
evidences a single Option relating to the number of Shares set forth in the
Notice of Stock Option Grant and (ii) this Option Agreement shall be effective
as of the earliest execution of this Option Agreement by the parties, whether in
paper form or electronically, and the subsequent execution of this Option
Agreement in the same or a different medium shall in no way impair the binding
legal effect of this Option Agreement as of the time of original execution.

(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Option Agreement, the Plan prospectus and any reports
of the Company generally provided to shareholders. Such means of electronic
delivery may include, but do not necessarily include, the delivery of a link to
the

 

7



--------------------------------------------------------------------------------

Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Option Agreement, the Optionee hereby consents to receive such
documents by electronic delivery. At the Optionee’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Optionee.

14. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended and Restated 1998 Stock Option Plan (the “1998 Plan”).

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the Option or any
other option or other entitlement to Shares, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan and/or the 1998 Plan (“Data”). Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and/or the 1998 Plan,
that these recipients may be located in Optionee’s country or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than Optionee’s country. Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Optionee’s
participation in the Plan and/or in the 1998 Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom Optionee may elect to deposit any Shares acquired upon exercise of the
Option or any other option or other entitlement to Shares.

Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the 1998 Plan, and he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Optionee understands, however, that
refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the 1998 Plan. In addition, Optionee understands
that the Company and its Subsidiaries have separately implemented procedures for
the handling of Data which the Company believes permits the Company to use the
Data in the manner set forth above notwithstanding Optionee’s withdrawal of such
consent. For more information on the

 

8



--------------------------------------------------------------------------------

consequences of refusal to consent or withdrawal of consent, Optionee
understands that he or she may contact his or her local human resources
representative.

15. Waiver of Right to Jury Trial. Each party, to the fullest extent permitted
by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.

16. Agreement Severable. In the event that any provision of this Option
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Option Agreement.

17. Governing Law. The laws of the State of Delaware (other than its choice of
law provisions) shall govern this Option Agreement and its interpretation. For
purposes of litigating any dispute that arises with respect to this Option, this
Option Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, agree that such litigation shall be
conducted in the courts of New Castle County, or the federal courts for the
United States for the District of Delaware, where this grant is made and/or to
be performed.

Optionee acknowledges receipt of a copy of the Plan and the prospectus relating
thereto; represents that he or she has read and is familiar with the terms and
provisions thereof and has had an opportunity to obtain the advice of counsel
prior to executing this Option Agreement and fully understands all provisions of
the Option Agreement and the Plan; and hereby accepts this Option subject to all
of the terms and provisions thereof. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Option Agreement. Optionee
further agrees to notify the Company upon any change in his or her residence
address.

[If the Agreement is signed in paper form, complete and execute the following:]

 

OPTIONEE     DANAHER CORPORATION             Signature     Signature            
Print Name     Print Name                 Title           Residence Address    

 

9